       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 1 of 71



Matthew K. Bishop (Mont. Bar No. 9968)
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
Ph: (406)-324-8011
bishop@westernlaw.org

John R. Mellgren, application for pro hac vice pending
Western Environmental Law Center
120 Shelton McMurphey Blvd., Ste. 340
Eugene, OR 97401
Ph: (541) 359-0990
mellgren@westernlaw.org

Counsel for Plaintiffs

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

FRIENDS OF THE WILD SWAN, a
non-profit organization; ROCKY           No.
MOUNTAIN WILD, a non-profit
organization; SAN JUAN CITIZENS
ALLIANCE, a non-profit
organization; WILDEARTH                  COMPLAINT
GUARDIANS, a non-profit
organization; CASCADIA
WILDLANDS, a non-profit
organization; OREGON WILD, a
non-profit organization;
WILDERNESS WORKSHOP, a non-
profit organization; and,

           Plaintiffs,

     vs.
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 2 of 71



DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
the UNITED STATES
DEPARTMENT OF THE
INTERIOR, a federal department;
AURELIA SKIPWITH, in her official
capacity as Director of the U.S. Fish
and Wildlife Service; and UNITED
STATES FISH AND WILDLIFE
SERVICE, a federal agency,

        Federal-Defendants.




                           INTRODUCTION

     1. Plaintiffs, Friends of the Wild Swan, Rocky Mountain Wild, San

Juan Citizens Alliance, WildEarth Guardians, Cascadia Wildlands,

Oregon Wild, and Wilderness Workshop bring this civil action against

Federal-Defendants (the Service) under section 11(g) of the Endangered

Species Act (ESA), 16 U.S.C. § 1540(g), and the Administrative

Procedure Act (APA), 5 U.S.C. § 701 et seq., for violations of the ESA.

     2. Plaintiffs challenge the Service’s December 20, 2017 decision to

forego recovery planning for the threatened Canada lynx distinct

population segment occurring in the contiguous United States (lynx).




                                   1
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 3 of 71



     3. This final decision to forego recovery planning was made in

response this Court’s order in Friends of the Wild Swan v. Ashe, 18 F.

Supp. 3d 1077 (D. Mont. 2014). In Friends of the Wild Swan, this Court

held that the Service’s nearly fourteen-year delay in preparing a lynx

recovery plan was unreasonable. This Court therefore directed the

Service to prepare a lynx recovery plan by January 15, 2018, unless the

agency finds that such a plan will not promote the conservation of the

species as provided by section 4(f)(1) of the ESA, 16 U.S.C. § 1533(f)(1).

     4. Following this Court’s decision in Friends of the Wild Swan, the

Service committed to prepare a recovery plan for lynx by the January

15, 2018 deadline.

     5. In December 2017, however, the Service changed course and

decided that a recovery plan would not promote the conservation of the

species because lynx in the contiguous United States were deemed

“recovered” and no longer threatened (at least until 2050). As such,

instead of preparing a recovery plan, the Service said it would prepare a

proposed rule to delist lynx. This was nearly three-years ago.

     6. The Service’s December 2017 decision to forego recovery

planning because lynx are apparently “recovered” and no longer



                                   2
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 4 of 71



threatened has no scientific support and is arbitrary, capricious, an

abuse of discretion, and not in accordance with the ESA.

                       JURISDICTION AND VENUE

      7. This Court has jurisdiction over this action under 28 U.S.C. §

1331, 16 U.S.C. § 1540(c), and 5 U.S.C. § 704.

      8. This Court has the authority to review the Service’s action(s)

complained of herein and grant the relief requested under the ESA’s

citizen suit provision, 16 U.S.C. § 1540(g), and the APA, 5 U.S.C. § 706.

      9. Plaintiffs exhausted all available administrative remedies.

      10. All requirements for judicial review required by the ESA are

satisfied. Plaintiffs notified the Service of its intent to file a civil action

to rectify the legal violations outlined in this complaint. More than sixty

days have elapsed since the Service received Plaintiffs’ notice of intent

to sue letter (and studies attached to it). On July 15, 2020, Plaintiffs

sent each named defendant a notice of intent to sue letter alleging

violations of the ESA. Each named defendant received the notice of

intent to sue letter on July 20, 2020.

      11. All requirements for judicial review required by the APA have

also been satisfied.



                                      3
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 5 of 71



     12. The relief sought is authorized by 28 U.S.C. § 2201, 28 U.S.C.

§ 2202, 16 U.S.C. § 1540, and 5 U.S.C. § 706.

     13. Venue is proper under 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C.

§ 1391(e).

     14. Plaintiffs have organizational standing and satisfy the

minimum requirements for Article III standing to pursue this civil

action. Plaintiffs – including their members, supporters, and staff –

have suffered and continue to suffer injuries to their interests in lynx

and lynx recovery from the decision(s) challenged in this case. This

Court can redress these injuries by granting the relief requested. There

is a present and actual controversy between the parties.

                                PARTIES

     15. Plaintiff, FRIENDS OF THE WILD SWAN, is a non-profit

organization with its principal place of business in Swan Lake,

Montana. Friends of the Wild Swan is dedicated to protecting and

restoring water quality and fish and wildlife habitat in northwest

Montana, including habitat for threatened lynx. Ensuring the survival

and recovery of lynx is one of Friends of the Wild Swan’s main focus

areas. Friends of the Wild Swan has a long history of working to protect



                                   4
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 6 of 71



and restore native carnivore species across the West, including lynx.

Friends of the Wild Swan brings this action on behalf of itself, its

members, and its supporters.

     16. Plaintiff, ROCKY MOUNTAIN WILD, is a non-profit

organization headquartered in Denver, Colorado. Rocky Mountain Wild

is dedicated to ensuring the long-term survival and recovery of native

species in the Southern Rockies, including lynx. Rocky Mountain Wild

has a long history of working to protect and restore native carnivores,

including lynx. Rocky Mountain Wild brings this action on behalf of

itself, its members, and its supporters.

     17. Plaintiff, SAN JUAN CITIZENS ALLIANCE, is a non-profit

organization headquartered in Durango, Colorado. San Juan Citizens

Alliance is dedicated to protecting our land, native wildlife species

(including lynx), air, water, and character of our rural communities.

San Juan Citizens Alliance has a long history of working to protect and

restore native carnivores, including lynx. San Juan Citizens Alliance

brings this action on behalf of itself, its members, and its supporters.

     18. Plaintiff, WILDEARTH GUARDIANS (Guardians), is a non-

profit conservation organization dedicated to protecting and restoring



                                   5
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 7 of 71



the wildlife, wild places, wild rivers, and the health of the American

West. Guardians is specifically committed to ensuring the survival and

recovery of lynx. This includes ensuring the survival and recovery of

lynx and increasing the population size and range of the species, as well

as connectivity between lynx subpopulations in the contiguous United

States and between lynx in the United States and lynx in Canada.

Guardians has approximately 235,000 active members and supporters

across the American West. Guardians maintains an office in Missoula,

Montana, where most of its work to conserve lynx occurs. Guardians

has a long history of working to protect and restore native carnivore

species across the West, including lynx. Guardians brings this action on

behalf of itself, its members, and its supporters.

     19. Plaintiff, CASCADIA WILDLANDS, is a non-profit

organization with approximately 12,000 members and supporters

throughout the United States. Cascadia Wildlands works to educate,

protect, and restore Cascadia region’s wild ecosystems and native

species, including lynx. Cascadia Wildlands brings this action on behalf

of itself, its members, and its supporters.




                                   6
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 8 of 71



     20. Plaintiff, OREGON WILD, is a non-profit organization with

approximately 10,000 members and supporters throughout Oregon and

the Pacific Northwest. Oregon Wild and its members are dedicated to

protecting and restoring the Pacific Northwest’s wildlands, wildlife

(including lynx), and waters as an enduring legacy. Oregon Wild brings

this action on behalf of itself, its members, and its supporters.

     21. Plaintiff, WILDERNESS WORKSHOP, is a non-profit

organization headquartered in Carbondale, Colorado that advocates for

public lands and wildlife (including lynx) across Colorado. Wilderness

Workshop has more than 800 staff and members, many of whom have

particular interests in lynx and lynx recovery. Wilderness Workshop

brings this action on behalf of itself, its members, and its supporters.

     22. Plaintiffs’ members and supporters have standing to pursue

this civil action in their own right and their interests in lynx and lynx

recovery are germane to their respective organization’s purposes.

     23. Plaintiffs’ members, supporters, and staff are dedicated to

ensuring the long-term survival and recovery of lynx in the contiguous

United States and ensuring the Service complies with the ESA and




                                   7
       Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 9 of 71



bases all of its decisions – including its decision to forego a recovery

plan – on the best available science.

     24. Plaintiffs’ members, supporters, and staff understand the

importance of recovery planning to species’ conservation under the ESA

and the importance of complying with the law, regulations, and policy,

and applying the best science when making important decisions about

whether and how to prepare a recovery plan. Species with recovery

plans are more likely to survive and recover than those without

recovery plans. Species and species conservation efforts benefit from

having recovery plans.

     25. Plaintiffs’ members, supporters, and staff live in or near and/or

routinely recreate in or near areas occupied by lynx. Plaintiffs’

members, supporters, and staff enjoy observing–or attempting to

observe–and studying lynx, including signs of the lynx’s presence and

its prey (including snowshoe hare and red squirrel) and/or

photographing lynx in areas where the species is known to den, travel,

and occur. The opportunity to view lynx or signs of lynx in the wild by

itself is of significant interest and value to Plaintiffs’ members,




                                    8
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 10 of 71



supporters, and staff and increases their use and enjoyment of areas

where lynx may still exist.

     26. Plaintiffs’ members, supporters, and staff derive aesthetic,

recreational, scientific, inspirational, educational, spiritual, and other

benefits from lynx and working to conserve lynx. Plaintiffs’ members,

supporters, and staff enjoy working to protect and restore lynx in the

West. In furtherance of these interests, Plaintiffs’ members, supporters,

and staff have worked and continue to work to conserve lynx. Ensuring

the Service utilizes and applies the best available science, complies with

the ESA, and prepares a recovery plan with science-based delisting

criteria for lynx that addresses the threats to lynx (and does not

prematurely declare the species “recovered” and delist the species) is a

key component of Plaintiffs’ interests in lynx and in conserving lynx.

     27. The Service’s decision to forego recovery planning for

threatened lynx and related determination that the species is

“recovered” and no longer threatened and can be delisted has harmed, is

likely to harm, and will continue to harm Plaintiffs’ interests in lynx

and lynx conservation. Instead of preparing a “roadmap” for recovery

and developing objective and measurable delisting criteria for lynx



                                    9
        Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 11 of 71



(which would inform and benefit lynx conservation efforts), the Service

is planning to delist lynx and remove all ESA protective measures. This

has harmed and will continue to harm Plaintiffs’ interests in lynx and

lynx recovery.

        28. Plaintiffs’ interests have been, are being, and unless the

requested relief is granted, will continue to be harmed by the Service’s

December 2017 decision to forego a recovery plan for lynx and its

related finding that lynx are “recovered” and no longer threatened and

related plans to delist the species.

        29. If this Court issues the relief requested in this complaint, the

harm to Plaintiffs’ interests will be alleviated and/or lessened.

        30. Federal-Defendant, DAVID BERNHARDT, is sued in his

official capacity as Secretary of the Interior. As Secretary, Mr.

Bernhardt is the federal official with responsibility for all Service

officials’ actions and/or inactions challenged in this case.

        31. Federal-Defendant, the UNITED STATES DEPARTMENT OF

THE INTERIOR, is the federal department responsible for applying

and implementing the federal laws and regulations challenged in this

case.



                                     10
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 12 of 71



     32. Federal-Defendant AURELIA SKIPWITH is sued in her

official capacity as Director of the U.S. Fish and Wildlife Service. As

Director, Ms. Skipwith is the federal official with responsibility for all

Service officials’ actions and/or inactions challenged in this case.

     33. Federal-Defendant UNITED STATES FISH AND WILDLIFE

SERVICE is an agency within the United States Department of the

Interior that is responsible for applying and implementing the federal

laws and regulations challenged in this case.

                             BACKGROUND

Canada lynx

     34. Lynx are medium-sized cats with long legs and large, well

furred paws and webbed toes.




                                   11
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 13 of 71



     35. Lynx are highly adapted to environments that receive

considerable winter snow. Lynx are restricted to deep-snow

environments found in boreal and subalpine forests. Lynx are adapted

to cold environments. Lynx are sensitive to changes in snow depth. The

lynx’s adaptations allow them to occupy habitats that are generally

unavailable to other species during the winter months.

     36. Lynx are habitat specialists. Lynx require dense boreal and

subapline forests with large amounts of horizontal cover that support

abundant snowshoe hares (the lynx’s primary prey species). Lynx occur

primarily in spruce-fir vegetation types that receive persistent snowfall.

Sufficient horizontal cover is an important feature for lynx habitat.

     37. Snowshoe hares are the primary prey for lynx across their

range. The percentage of diet composed of snowshoe hare varies by

geography across their range. Snowshoe hare comprise between 35-97%

of lynx diet in different places throughout the species’ range. Snowshoe

hares are associated with boreal and subalpine forests.

     38. Red squirrels are an important secondary food source for lynx.

Red squirrels are the main alternate prey during periods of low hare

abundance.



                                  12
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 14 of 71



     39. Lynx and snowshoe hares only persist in areas with long

winters and persistent deep snow. Snow depth and the distribution of

snowshoe hares are the strongest predictors of where lynx select their

home ranges.

     40. In the contiguous United States, lynx historically occurred in:

(1) the Cascades Range of Washington and Oregon; (2) the Rocky

Mountain region of in Montana, Wyoming, Idaho, eastern Oregon,

eastern Washington, northern Utah, Colorado, and northern New

Mexico; (3) the western Great Lakes region; and (4) the northeastern

United States region from Maine southwest to New York.




                                  13
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 15 of 71



The listing of lynx as a threatened species under the ESA

     42. In January 2000, the Service prepared a Lynx Conservation

Assessment and Strategy (LCAS) to evaluate and inform whether lynx

in the contiguous United States should be protected under the ESA.

     43. The 2000 LCAS identified risk factors for lynx. The 2000

LCAS identified timber projects as a risk factor for lynx. The 2000

LCAS identified wildland fire as a risk factor for lynx. The 2000 LCAS

identified recreation is a risk factor for lynx. The 2000 LCAS identified

human development is a risk factor for lynx. The 2000 LCAS identified

lack of forest plan guidance for lynx as a risk factor for lynx.

     44. The 2000 LCAS identified a number of factors affecting lynx

mortality (trapping, predator control, incidental shooting, highways),

lynx movement (highways and private land development), and other

large-scale risk factors, including loss of connectivity and habitat

fragmentation.

     45. In March 2000, the Service listed lynx as a threatened species

under the ESA. The March 2000 listing was premised on the findings

included in the 2000 LCAS.




                                   14
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 16 of 71



      46. In March 2000, the Service determined that lynx were likely to

become endangered in the foreseeable future throughout all or a

significant portion of its range in the contiguous United States.

      47. In March 2000, the Service determined lynx qualified as a

threatened species even though it did not have a “clear picture” of the

lynx’s current or future status.

      48. In March 2000, the Service determined lynx qualified as a

threatened species even though it could not determine “with certainty”

whether the species’ trend is stable, increasing, or declining.

      49. In March 2000, the Service concluded that listing a species

based on the best available science does not (and should not) require

scientific certainty.

Recovery planning for lynx

      50. The ESA requires the Service to prepare a recovery plan for all

listed species unless the agency determines such plan would not

promote the conservation of the species.

      51. The Service produced a document called “Interim Endangered

and Threatened Species Recovery Planning Guidance, Version 1.4 (July

2018 Update)” (“Guidance”). This Guidance explains the process by



                                   15
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 17 of 71



which the Service is to prepare recovery plans for species listed as

threatened or endangered under the ESA.

     52. The Service’s Guidance states that recovery plans are one of

the most important tools for ensuring the survival and recovery of listed

species. Recovery plans are one of the most important tools for ensuring

the survival and recovery of listed species.

     53. The Guidance states that recovery plans are the “road map” to

recovery and lay out “where we need to go and how best to get there.”

Recovery plans are the road map to recovery and lay out where the

Service needs to go and how best to get there.

     54. The Service’s Guidance states that “[r]ecovery is the process by

which listed species and their ecosystems are restored and their future

is safeguarded to the point that protections under the ESA are no

longer needed.” Recovery is the process by which listed species and their

ecosystems are restored and their future is safeguarded to the point

that protections under the ESA are no longer needed.

     55. The Guidance notes that “without a plan to organize,

coordinate and prioritize the many possible recovery actions, the effort

may be inefficient or even ineffective.” Without a plan to organize,



                                  16
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 18 of 71



coordinate, and prioritize the many possible recovery actions, the effort

may be inefficient or even ineffective.

      56. The Service’s Guidance states that “prompt development and

implementation of a recovery plan will ensure that recovery efforts

target limited resources effectively and efficiently into the future.”

Prompt development and implementation of a recovery plan will ensure

that recovery efforts target limited resources effectively and efficiently

into the future.

      57. The Service’s Guidance suggests that the agency first prepare

a “recovery outline” for listed species and submit the outline to the

Regional Office in 60 days of listing and have it approved within 90

days of listing.

      58. A recovery outline is “an interim document” that incorporates

the best available science on the species and threats (including

information from the listing package). Recovery outlines are designed to

“get the ball rolling” for the development of a recovery plan and are

used to inform ongoing activities, including section 7 consultation.

      59. The Service’s Guidance states that draft recovery plans should

be prepared and submitted for public comment and peer review within



                                   17
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 19 of 71



18 months of listing. The Service’s Guidance states a final recovery plan

should be issued within 30 months (2.5 years) of listing.

     60. The Service’s Guidance explains there is a four-step process in

developing a recovery plan. The first step is to delineate those aspects of

the species’ biology, life history, and threats that are pertinent to its

endangerment and recovery. The second step is to outline and justify a

strategy to achieve recovery. The third step is to identify the actions

necessary to achieve recovery of the species. The fourth step is to

identify goals and criteria by which to measure the species’ achievement

of recovery.

     61. The Service can decide to not prepare a recovery plan for a

species only if it makes a final determination under section 4(f)(1) of the

ESA a recovery plan would not further the conservation of the species.

     62. The Service’s Guidance explains “[t]here are very few

acceptable justifications for an exemption from having a recovery plan.”

     63. The Service’s Guidance lists three possible scenarios in which

it may be justifiable to forego the preparation of a recovery plan for a

listed species. The first scenario is because delisting is anticipated in

the near future because the species is presumed to be extinct or the



                                   18
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 20 of 71



species was listed in error. The second scenario is because the species’

current and historical ranges occur entirely under the jurisdiction of

other countries. The third scenario is because other circumstances exist

that are not easily foreseen, but in which the species would not benefit

from a recovery plan

     64. According to the Service’s Guidance, a recovery plan for lynx

should have been completed by September 2002 unless the Service

determined that preparing a recovery plan would not promote the

conservation of the species.

The Service’s failure to complete recovery planning for lynx

     65. The Service has not prepared a recovery plan for lynx. The

Service has not outlined and justified a strategy to achieve recovery for

lynx. The Service has not identified the actions necessary to achieve

recovery for lynx. The Service has not identified goals and criteria by

which to measure the species’ achievement of recovery for lynx.

     66. The Service did not complete recovery planning for lynx in

2000. The Service did not complete recovery planning for lynx in 2001.

The Service did not complete recovery planning for lynx in 2002. The




                                  19
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 21 of 71



Service did not complete recovery planning for lynx in 2003. The Service

did not complete recovery planning for lynx in 2004.

The 2005 recovery outline

     67. In 2005, the Service prepared a recovery outline for lynx. The

recovery outline was intended to provide the Service’s interim guidance

on recovery efforts until a draft recovery plan was completed. In 2005,

the Service said it would acquire the necessary information and data to

develop demographic delisting criteria for a lynx recovery plan.

     68. In 2005, the Service said the recovery outline presents its

“current understanding of historical and current lynx distribution,

ecology, population dynamics, and the relative importance of different

geographic areas to the persistence of lynx in the contiguous United

States.”

     69. In 2005, the Service identified “core areas” for lynx recovery in

the contiguous United States.

     70. The “core areas” identified by the Service are areas that meet

the following four conditions: (1) verified evidence of long-term

historical and current presence of lynx populations; (2) recent (within

the past 20 years) evidence of reproduction; (3) contains boreal forest



                                  20
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 22 of 71



vegetation types of sufficient quality and quantity to support lynx and

snowshoe hares; and (4) snow conditions that are generally fluffy and/or

deep enough to favor the lynx’s competitive advantage.

     71. The “core areas” identified by the Service for lynx include: (1)

Northern Maine and New Hampshire; (2) Northeastern Minnesota; (3)

Northwestern Montana and Northeastern Idaho; (4) Washington’s

Kettle Range/Wedge; (5) North Cascades; and (6) Greater Yellowstone

Areas. The 2005 recovery outline identified the Southern Rockies as a

provisional core area.




     72. In 2005, the Service outlined four recovery objectives for lynx:

(1) retain adequate habitat of sufficient quality to support long-term

persistence of lynx populations in identified “core” areas; (2) ensure



                                  21
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 23 of 71



sufficient habitat is available to accommodate long-term persistent of

movement between each core area and adjacent populations in Canada

or secondary areas; (3) ensure that habitat in secondary areas remains

available for lynx occupancy; and (4) ensure that all threats are

addressed so that lynx will persist in the contiguous United States “for

at least the next 100 years.”

     73. The Service has not achieved any of the four recovery

objectives for lynx outlined in the 2005 recovery outline.

     74. In 2005, the Service outlined seven specific actions (several

with multiple parts) needed to achieve the four recovery objectives.

These actions include: (1) establishing management commitments in all

core areas; (2) maintaining baseline inventories of lynx habitat in each

core area; (3) monitoring lynx use in core areas; (4) identifying habitat

to facilitate movement between core areas; (5) ensuring that habitat in

all secondary areas remain available for lynx; (6) identifying population

and habitat limiting factors for lynx; and (7) developing a post-delisting

monitoring plan for lynx.

     75. The Service has not completed any of the recovery actions

needed to attain objectives identified in the 2005 lynx recovery outline.



                                  22
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 24 of 71



     76. In 2005, the Service indicated it would initiate recovery

planning for lynx “in early 2007.” In 2005, the Service said it

anticipated “a draft recovery plan would be available for public review

in January 2008.” In 2005, the Service said it would provide for a 60-

day comment period on a draft recovery plan and, based on this

timeframe, issue a final recovery plan by June 2009.

     77. The Service did not complete recovery planning for lynx in

2006. The Service did not complete recovery planning for lynx in 2007.

The Service did not complete recovery planning for lynx in 2008. The

Service did not complete recovery planning for lynx in 2009.The Service

did not complete recovery planning for lynx in 2010.

     78. In 2010, the Service revised the 2005 recovery outline (instead

of initiating recovery planning). In 2010, the Service said it intended to

“begin formal recovery planning for lynx in early 2011” and release a

draft recovery plan for public review in January 2012, and a final

recovery plan for lynx by June 2012.”

     79. In January 2011, the Service said it was “currently initiating a

recovery planning for lynx.” In May 2011, the Service said it anticipated

completing a draft recovery plan by close of fiscal year 2014. In May



                                  23
        Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 25 of 71



2011, the Service said it would issue a final recovery plan by fiscal year

2015.

        80. The Service did not complete recovery planning for lynx in

2011.The Service did not complete recovery planning for lynx in 2012.

The Service did not complete recovery planning for lynx in 2013.

        81. In 2013, the Service’s Interagency Lynx Biology team updated

and revised the LCAS.

        82. The 2013 LCAS recognizes four “first tier” anthropogenic

threats to lynx that are “of greatest concern” to the conservation of lynx.

These first tier threats include: (1) climate change which is likely to

shift the distribution of lynx north, result in changes to snowshoe hare

cycles, reduce the amount of available lynx habitat and population size,

alter demographic rates, and change predator-prey relationships; (2)

vegetation (timber) management; (3) wildland fire management; and (4)

habitat fragmentation.

        83. The 2013 LCAS identified “second tier” anthropogenic threats

to lynx. These second-tier threats include: (1) incidental trapping and

illegal shooting; (2) recreation, including winter recreation and new

roads and trails; and (3) energy projects and grazing.



                                    24
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 26 of 71



Friends of the Wild Swan v. Ashe

      84. In 2013, conservation organizations sent a notice of intent to

sue letter to the Service regarding its failure to prepare a lynx recovery

plan. In response, the Service said it would prepare a recovery plan for

lynx “as soon as resources allow” and said it would initiate recovery

planning after issuing a final critical habitat rule for lynx.

      85. In March 2013, conservation organizations (including some of

the Plaintiffs here), filed a civil action against the Service for its failure

to prepare a recovery plan for lynx as required by the ESA. During the

case, the Service said completing recovery planning for lynx was

contingent on publication of a final rule for lynx critical habitat. During

the case, the Service said it would initiate recovery planning for lynx

after publication of the lynx critical habitat rule and that it did not have

the “financial resources” to complete both tasks at the same time.

      86. A final decision in the case was issued in May 2014. See

Friends of the Wild Swan v. Ashe, 18 F. Supp. 3d 1077 (D. Mont. 2014).

In Friends of the Wild Swan, this Court held that the more than 14-year

delay in preparing a recovery plan for lynx was unreasonable. In

Friends of the Wild Swan, this Court set a January 15, 2018 deadline



                                    25
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 27 of 71



for the Service to either issue a final recovery plan for lynx or make a

determination under section 4(f)(1) of the ESA that a recovery plan

would not promote the conservation of the species.

     87. A final critical habitat rule for lynx was issued in September

2014. In the preamble to the final critical habitat rule for lynx, the

Service determined that “climate change is likely to be a significant

issue of concern for the future conservation of lynx” in the contiguous

United States.” 79 Fed. Reg. 54782, 54811 (September 12, 2014). The

Service said climate change is “expected to substantially reduce the

amount and quality of lynx habitat in the contiguous United States,

with patches of high-quality boreal and subalpine forest habitat

becoming smaller, more fragmented, and more isolated.” Id. The Service

said remaining lynx populations “would likely be smaller than at the

present and, because of small populations size and increased isolation,

populations would likely be more vulnerable to stochastic

environmental and demographic events.” Id.

     88. The Service did not complete recovery planning for lynx in

2014, after releasing a final critical habitat rule.




                                    26
        Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 28 of 71



        89. In 2015, the Service said it was “working on a Lynx Recovery

Plan” in a status report to this Court. In 2015, the Service said it will

prepare a “Species Status Assessment” (SSA) for lynx by December

2015. In 2015, the Service said after the SSA for lynx was finalized by

December 2015, it would “then begin the recovery planning process.”

The Service said it intended “to complete a recovery plan . . . by

January 15, 2018 in order to meet the court-ordered deadline.” The

Service said the SSA should meet its need to complete a five-year status

review for lynx.

        90. The Service did not complete recovery planning for lynx in

2015.

        91. In October 2015, the Service put together a workshop panel of

“10 recognized lynx experts” during a formal “Expert Elicitation

Workshop” to discuss the latest lynx science and threats to the species.

The 2015 Expert Elicitation Workshop recognized lynx remain

threatened in the contiguous United States. The 2015 Expert

Elicitation Workshop recognized that lynx are likely to become

endangered in the foreseeable future throughout all or a significant

portion of its range in the contiguous United States.



                                    27
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 29 of 71



     92. The 2015 Expert Elicitation Workshop recognized that lynx

had not “recovered” in the contiguous United States and were unlikely

to “recover’ in the foreseeable future.

     93. The Service did not complete recovery planning for lynx in

2016. The Service did not complete recovery planning for lynx in 2017.

     94. In March 2017, the Service issued an “interim decision” and

“interim recommendation” to delist lynx because lynx were deemed

“recovered” in the contiguous United States and no longer threatened.

     95. In May 2017, the Service said it needed to “finalize” its March

2017 “interim decision” and “interim recommendation” to delist lynx in

the five-year status review.

The 2017 Species Status Assessment

     96. In October 2017, the Service released a Species Status

Assessment (“SSA”) for lynx. The SSA was prepared a by “lynx SSA core

team” and other Service staff. The SSA relies on the input and

professional opinions provided during the Expert Elicitation Workshop.

The SSA relies on the Interagency Lynx Biology Team’s 2013 LCAS.

     97. The SSA evaluates the current and possible future conditions

for lynx in the contiguous United States in six geographic units that



                                   28
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 30 of 71



currently (or recently) support lynx. The six geographic units include:

(1) Northern Maine; (2) Northeastern Minnesota; (3) Northwestern

Montana/Northeastern Idaho; (4) North-central Washington; (5)

Greater Yellowstone Area; and (6) Western Colorado.




     98. The six geographic units evaluated in the SSA do not include

all of the “core areas” identified in the 2005 recovery outline. The six

geographic units evaluated in the SSA do not include the “secondary

areas” identified in the 2005 recovery outline. The six geographic units

evaluated in the SSA do not include the “peripheral areas” identified in

the 2005 recovery outline. The six geographic units evaluated in the

SSA do not include areas occupied by lynx at the time of listing, in


                                   29
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 31 of 71



March 2000. The six geographic units evaluated in the SSA do not

include areas historically occupied by lynx in the contiguous United

States.

     99. The six geographic units evaluated in the SSA do not include

northern New Mexico. Northern New Mexico is part of the lynx’s

historic range. The six geographic units evaluated in the SSA do not

include Oregon. Oregon is part of the lynx’s historic range. The six

geographic units evaluated in the SSA do not include large portions of

Idaho. Idaho is part of the lynx’s historic range. Idaho was occupied by

lynx in 2000. The six geographic units evaluated in the SSA do not

include Utah. Utah is part of the lynx’s historic range. The six

geographic units evaluated in the SSA do not include portions of

Montana that are part of the lynx’s historic range. The six geographic

units evaluated in the SSA do not include areas in Montana that were

occupied by lynx in 2000. The six geographic units evaluated in the SSA

do not include portions of Washington that are part of the lynx’s historic

range. The six geographic units evaluated in the SSA do not include

areas in Washington that were occupied by lynx in 2000.




                                  30
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 32 of 71



     100. The six geographic units evaluates in the SSA do not include

all areas occupied by lynx in 2000. The six geographic units evaluated

in the SSA include only a portion of the lynx’s historical range in the

contiguous United States.

     101. The SSA acknowledges that lynx populations in the

contiguous United States have declined since listing in 2000. Lynx

populations in the contiguous United States have declined since listing

in 2000.

     102. The SSA acknowledges that the lynx’s range has contracted

in the contiguous United States since 2000. The lynx’s range has

contracted in the contiguous United States since 2000.

     103. The SSA acknowledges that the amount of available lynx

habitat in the contiguous United States has declined since 2000. The

amount of available lynx habitat in the contiguous United States has

declined since 2000.

     104. In the SSA, the Service states that it expects that “resident

population sizes and distributions in the [contiguous United States] will

likely decline largely as a result of projected continued climate warming

and associated impacts, which are likely to exacerbate the potential



                                  31
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 33 of 71



adverse effects of other stressors.” Resident lynx population sizes in the

contiguous United States will likely decline as a result of continued

climate warming and associated impacts. Resident lynx distributions in

the contiguous United States will likely decline as a result of continued

climate warming and associated impacts.

     105. The SSA states that while the “timing and extent of climate-

mediated impacts are uncertain, continued warming is expected to

cause a northward and upslope contraction of the boreal forest, snow

conditions, and hare populations that support lynx, along with several

other potential impacts.” The SSA states that this in turn will “result in

smaller, more fragmented, and more isolated lynx populations [in the

contiguous United States] that would be more vulnerable to stochastic

demographic and catastrophic events and genetic drift.”

     106. The SSA states that climate change has and continues to

adversely impact lynx in the contiguous United States. Climate change

has adversely impacted lynx in the contiguous United States. Climate

change will continue to adversely impact lynx in the future in the

contiguous United States.




                                  32
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 34 of 71



     107. The SSA says that climate warming has and will continue to

reduce snow amount, duration and quality (conditions favorable to lynx)

and will likely result in increased size, frequency, and severity of

wildfires and insect outbreaks in lynx habitat. Climate change may also

cause changes in snowshoe hare population cycles and disrupt

connectivity between subpopulations in the contiguous United States

and between lynx in Canada and the contiguous United States.

     108. Climate warming has reduced snow amount in lynx habitat

in the contiguous United States. Climate warming has reduced snow

duration in lynx habitat in the contiguous United States. Climate

warming has reduced snow quality in the contiguous United States.

     109. Climate warming will continue to reduce snow amount in

lynx habitat in the contiguous United States in the future. Climate

warming will continue to reduce snow duration in lynx habitat in the

contiguous United States in the future. Climate warming will continue

to reduce snow quality in the contiguous United States in the future.

     110. Climate change has increased the size, frequency, and

severity of wildfires in lynx habitat. Climate change will increase the

size, frequency, and severity of wildfires in lynx habitat in the future.



                                   33
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 35 of 71



     111. Climate change has increased the size of wildfires in lynx

habitat. Climate change will increase the size of wildfires in lynx

habitat in the future. Climate change has increased the frequency of

wildfires in lynx habitat. Climate change will increase the frequency of

wildfires in lynx habitat in the future. Climate change has increased

the severity of wildfires in lynx habitat. Climate change will increase

the severity of wildfires in lynx habitat in the future. Climate change

has increased the size, frequency, and severity of insect outbreaks in

lynx habitat. Climate change will increase the size, frequency, and

severity of insect outbreaks in lynx habitat in the future.

     112. The SSA states that “climate modeling and expert opinion”

concur that continue climate warming will adversely impact lynx in the

[contiguous United States] at some point in the future.” Climate

warming will adversely impact lynx in the contiguous United States in

the future. The long-term persistence of lynx in the contiguous United

States is under threat from climate change.

     113. The SSA states five of the six geographic units have a “high

likelihood” (80-98 percent chance) that they will continue to support a

resident population of lynx but only until 2025. A resident population of



                                  34
        Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 36 of 71



lynx in unit 5 (the Greater Yellowstone Area) will likely be extirpated

by 2025. The SSA states five of the six geographic units are likely to

still support lynx in 2050 but in reduced numbers and distribution.

        114. The SSA projects impacts to lynx and lynx habitat in the

contiguous United States out to 2100. 2100 is the foreseeable future.

        115. The SSA states only geographic unit 3 (Northwest

Montana/Northeast Idaho) is likely to support a resident population of

lynx by 2100. By 2100, only lynx geographic unit 3 (Northwest

Montana/Northeast Idaho) is likely to support a resident population of

lynx.

        116. The SSA states all other lynx geographic units were deemed

to have a 50 percent or greater likelihood of functional extirpation by

2100. By 2100, five out of six lynx geographic units have a 50 percent or

greater likelihood of functional extirpation.

        117. A draft of the SSA underwent independent peer review and

partner review before being utilized by the Service. The Service did not

include the peer review comments with the final SSA provided to the

public.




                                    35
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 37 of 71



     118. In the draft SSA submitted for peer review, the Service

summarized that “the functional extirpation of resident lynx

populations from one or more geographic unit would demonstrate a loss

of resiliency, reduced redundancy, and, possibly, reduced representation

within the [contiguous United States]. The probability of losses in

resiliency, redundancy, and representation puts the Canada lynx [in the

contiguous United States] at increasing risk of extirpation through the

end of this century.” During peer review, Dr. John Squires stated that

this “summery adequately captures the feeling expressed by the SSA

panel and is consistent with the biological realities facing the species.”

This summary was removed from the final SSA.

The five-year status review

     119. In November 2017, the Service completed a five-year status

review for lynx. The Service’s findings in the five-year status review are

premised on the SSA.

     120. The Service’s findings in the five-year status review do not

take into account evidence and data on lynx declines in Washington

since 2000. The Service’s findings in the five-year status review do not

take into account evidence and data on lynx declines in Idaho since



                                   36
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 38 of 71



2000.The Service’s findings in the five-year status review do not take

into account evidence and data on lynx declines in Montana since 2000.

The Service’s findings in the five-year status review do not take into

account evidence and data on lynx declines in Wyoming since 2000. The

Service’s findings in the five-year status review do not take into account

evidence and data on lynx declines in Colorado since 2000.

     121. In the five-year status review the Service determined that

lynx are likely to “persist” in five of the six geographic units that

support lynx up until 2050 (33 years). The Service considers the time

period up to 2050 to be the “foreseeable future” for assessing threats to

lynx in the contiguous United States.

     122. The five-year status review says the Service expects lynx

populations in each geographic unit to become smaller and more

patchily distributed in the future (2050 and beyond) due largely to

projected climate-driven losses in habitat quality and quantity and

related factors. The five-year status review says the timing, rate, and

extent of habitat loss is uncertain.

     123. The five-year status review determined lynx do not meet the

definition of an “endangered” species because the risk of extinction of



                                   37
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 39 of 71



lynx in all of its range in the contiguous United States is low. The five-

year status review did not evaluate the risk of extinction throughout a

significant portion of the lynx’s range in the contiguous United States.

     124. The five-year status review found that lynx in the contiguous

United States no longer meet the definition of a “threatened species”

and therefore “recovery criteria [that would be included in a recovery

plan] is not necessary.”

     125. The five-year review only evaluated whether lynx in the

contiguous United States are likely to become endangered in the

foreseeable future (threatened) to 2050 (33 years) throughout all their

range. The five-year review did not evaluate whether lynx are likely to

become endangered in the foreseeable future throughout a significant

portion of its range. The five-year status review did not evaluate

whether lynx are likely to become endangered over the next 80 years,

until 2100.

     126. The five-year status review directs readers to the SSA for its

analysis of the ESA’s five threat factors. The five-year status review

does not itself analyze the ESA’s five threat factors.




                                   38
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 40 of 71



     127. The five-year status review recommended removing lynx in

the contiguous United States from the list of ESA protected species. The

five-year status review recommended proceeding with a proposed rule

to delist lynx in the contiguous United States.

     128. The Service does not have current information on lynx

distribution in Washington. The Service does not have current

information on lynx population status in Washington. The Service does

not have current information on lynx distribution in Idaho. The Service

does not have current information on lynx population status in Idaho.

The Service does not have current information on lynx distribution in

Montana. The Service does not have current information on lynx

population status in Montana. The Service does not have current

information on lynx distribution in Wyoming. The Service does not have

current information on lynx population status in Wyoming. The Service

does not have current information on lynx distribution in Colorado. The

Service does not have current information on lynx population status in

Colorado.




                                  39
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 41 of 71



The Service’s December 2017 decision to forego a recovery plan

     129. In December 2017, the Service decided to forego preparing a

lynx recovery plan. The Service said a recovery plan would not promote

the conservation of lynx. The Service based its decision to forego

preparing a lynx recovery plan on the third scenario in the Service’s

Guidance, stating other circumstances exist that are not easily foreseen,

but in which the species would not benefit from a recovery.

     130. The Service’s decision to categorize its conclusion that lynx

had recovered as an other circumstance that was not easily foreseen

means the Service did not foresee that lynx would recover.

     131. On December 11, 2017, the Service’s Regional Director

(Mountain Prairie-Region) sent a memorandum to the acting director

recommending that the agency forego recovery planning for lynx. The

justification provided by the Regional Director was that a recovery plan

was no longer needed because the agency is recommending to “delist the

lynx DPS due to recovery as described in the lynx DPS 5-year review”

and a finding that lynx “may no longer meet the definition of a

threatened species.” The Service also announced plans to prepare a

proposed delisting rule.



                                  40
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 42 of 71



     132. In the December 11, 2017 memorandum, the Service

explained that all the threats identified “at the time of listing” –

including the need for conservation measures in National Forest plans

and BLM plans – have been addressed. The Service stated that all five

geographic units that currently support lynx in the contiguous United

States “are expected to continue to do so through mid-century (2050).”

The Service said that lynx are sufficiently “resilient” to sustain species

persistence in the five geographic units that support lynx through 2050

and that it had no information that lynx representation would be

reduced by mid-century.

     133. In the December 11, 2017 memorandum, the Service

concluded that lynx “may not meet the definition of a threatened

species” and recommended preparing a proposed delisting rule for lynx.

     134. The December 11, 2017 memorandum did not address the

ESA’s five threat factors in reaching the conclusion that lynx may not

meet the definition of a threatened species. The December 11, 2017

memorandum did not address the ESA’s five threat factors in reaching

the conclusion that a proposed rule to delist lynx be prepared.




                                   41
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 43 of 71



     135. On December 20, 2017, James W. Kurth, the Deputy Director

of the U.S. Fish and Wildlife Service (Exercising the Authority of the

Director), approved the decision to forgo preparing a recovery plan for

lynx for the reasons provided.

     134. In 2018, the Service said it was preparing a proposed rule to

delist lynx based on the SSA, five-year review, and information that has

become available since that time. The Service did not articulate what

information had become available “since that time.” The Service did not

publish a proposed rule to delist lynx in 2018.

     135. In 2019, the Service said it was preparing a proposed rule to

delist lynx based on the SSA, five-year review, and information that has

become available since that time. The Service did not publish a

proposed rule to delist lynx in 2019.

     136. In 2020, the Service said it was preparing a proposed rule to

delist lynx based on the SSA, five-year review, and information that has

become available since that time. The Service did not publish a

proposed rule to delist lynx in 2020.

     137. The Service has been in the “process of preparing a proposed

rule to delist lynx” for nearly three years.



                                   42
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 44 of 71



     138. The Service has not sent a proposed rule to delist lynx to the

Federal Register. The Service has not published a proposed rule to

delist lynx in the Federal Register. The Service has not conducted a

public comment period related to any proposed rule to delist lynx.

     139. Lynx remain threatened in the contiguous United States.

     140. Lynx have not recovered in the contiguous United States.

Lynx declines since listing in 2000

     141. The number of lynx in the contiguous United States has

declined since 2000. The amount of lynx habitat in the contiguous

United States has declined since 2000. The lynx’s range has contracted

in the contiguous United States since 2000. Lynx are more likely to

become endangered in the foreseeable future in the contiguous United

states in 2020 than they were in 2000.

     142. The Service does not know how many lynx are in the

contiguous United States. The Service does not know how many lynx

are in each geographic unit in the contiguous United States.

Declines in Washington since 2000

     143. Washington is part of the lynx’s historic range. Washington

was occupied by lynx in 2000. Washington is divided into six lynx



                                  43
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 45 of 71



management zones based on historic lynx data and habitat. The six

lynx management zones in Washington include: (1) Okanogan; (2)

Vulcan-Truck; (3) Kettle Range; (4) the Wedge; (5) Little Pend Oreille;

and (6) Salmo-Priest.




     144. In 2000, Washington contained approximately 12,579 sq. km

of lynx habitat. In 2000, it was estimated that Washington’s lynx

habitat could support up to approximately 238 lynx.

     145. In 2000, all six lynx management zones in Washington were

occupied by lynx. In 2000, the Okanogan lynx management zone was

occupied by lynx. In 2000, the Vulcan-Truck lynx management zone was

occupied by lynx. In 2000, the Kettle Range lynx management zone was

occupied by lynx. In 2000, the Wedge lynx management zone was


                                  44
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 46 of 71



occupied by lynx. In 2000, the Little Pend Oreille lynx management

zone was occupied by lynx. In 2000, the Salmo-Priest lynx management

zone was occupied by lynx.

     146. In 2000, the Kettle Range contained the second largest block

of lynx habitat in Washington. In 2000, the Kettle Range was

considered a “stronghold for lynx” in Washington. In 2000, the Kettle

Range supported a resident, breeding population of lynx.

     147. Lynx numbers have declined in Washington since 2000. Lynx

range has contracted in Washington since 2000. Lynx habitat has been

reduced in Washington since 2000.

     148. Wildfires in Washington have resulted in a decrease in lynx

populations since 2000. Wildfires in Washington have decreased

available lynx habitat in Washington since 2000. All six lynx

management zones in Washington occur in fire-prone landscapes. Since

the 1980s, there has been a significant increase in large-wildfire

frequency in the six lynx management zones. Wildfires can lead to a

loss and degradation of forest cover. Wildfires can lead to a loss of

snowshoe hare populations. Lynx habitat likely does not recovery from

wildfires in Washington for roughly 35-40 years.



                                   45
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 47 of 71



     149. By 2017, the loss of lynx habitat in Washington due to forest

fires reduced estimates of available lynx habitat to 3,800 sq. km. By

2017, it was estimated that Washington’s lynx habitat could only

support approximately 38-61 lynx.

     150. In 2020, only the Okanogan lynx management zone in

Washington likely supported a resident population of lynx.

     151. In 2020, the Kettle Range lynx management zone in

Washington is likely no longer a “stronghold” for lynx. The Kettle Range

lynx management zone in Washington likely no longer supports a

resident, breeding population of lynx (just individuals).

     152. In 2020, the Vulcan-Trunk lynx management zone in

Washington no longer supports a resident population of lynx. Recent

(2016 and 2017) surveys for lynx in the Vulcan-Trunk lynx

management zone failed to detect any lynx presence. In 2020, the

Wedge lynx management zone in Washington no longer supports a

resident population of lynx. Recent (2016 and 2017) surveys for lynx in

the Wedge lynx management zone failed to detect any lynx presence. In

2020, the Little Pend Oreille lynx management zone in Washington no

longer supports a resident population of lynx. In 2020, the Salmo-Priest



                                  46
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 48 of 71



lynx management zone in Washington no longer supports a resident

population of lynx.

     153. In 2020, lynx distribution in Washington is largely restricted

to the northern portions of the Okanogan lynx management zone. There

is a lack of lynx population redundancy in Washington. Future forecasts

reveal there is a strong potential for retraction of suitable lynx habitat

in Washington.

     154. The SSA acknowledges that since listing, lynx have likely

been extirpated or significantly reduced in size in Washington. Since

listing, lynx have been extirpated in portions of Washington. Since

listing, lynx populations have been reduced in size in Washington. Since

listing, lynx habitat has been reduced in size in Washington.

     155. The Service does not have current information on lynx

distribution in Washington. The Service does not have current

information on lynx population status in Washington.

     156. Lynx in Washington are currently at risk of extirpation. Lynx

in Washington are likely to become endangered in the foreseeable

future.




                                   47
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 49 of 71



Declines in Idaho since 2000

     157. Lynx presence is well documented in Idaho’s panhandle

region. In 1998, a survey for lynx detected lynx presence in the Priest

Lake, Bonners Ferry, and Sandpoint areas of northern Idaho.

Additional lynx records of lynx were detected in the Salmon, Upper

Snake, and Bear River watersheds of Idaho. Other areas of Idaho have

consistent historical records of lynx.

     156. In 2000, large portions of Idaho’s Clearwater National Forest

were deemed occupied by lynx. In 2000, large portions of Idaho’s

Panhandle National Forest were deemed occupied by lynx. In 2000,

large portions of Idaho’s Targhee National Forest were deemed occupied

by lynx.

     157. Lynx numbers have declined in Idaho since 2000. Lynx range

has contracted in Idaho since 2000. Lynx habitat has been reduced in

Idaho since 2000.

     158. Lynx in Idaho are currently at risk of extirpation. Lynx in

Idaho are likely to become endangered in the foreseeable future.




                                   48
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 50 of 71



Declines in Montana since 2000

     159. Most of western Montana was considered occupied lynx

habitat in 2000. From 1963 to 1967, 819 lynx were trapped and killed in

Montana. During a four-year period from 1972 to 1976, 973 lynx were

trapped and killed in Montana. During the 1972-1973 trapping season,

300 lynx were trapped and killed in Montana in a single season.

     160. In 1977, the Montana Department of Fish Wildlife and Parks

estimated the lynx population in Montana to be between 1,750 and

2,400 individuals. Montana’s estimated lynx population in 1982 was

942 individuals. Montana’s estimated lynx population in 1994 was 700-

1,050 individuals.

     161. In 1998, Montana reported to the Service that “lynx

occurrence data for the state indicate [lynx] distribution is widespread

and occurs throughout the majority of predicted lynx habitat in

Montana.” Montana said this finding is premised solely on the “best

available scientific information.”

     162. In 1998, Montana said its lynx population was “not declining”

and is “at least stable” with “indications of an increase.”




                                     49
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 51 of 71



     163. In 1998, Montana reported to the Service that the state is

“well-occupied” by lynx. Montana submitted map to the Service

documenting verified lynx presence in Montana from trapping records

and mortality reports:




     164. In 1998, lynx occupied large portions of western Montana. In

1998, lynx were detected in large portions of western Montana.

     165. Lynx numbers have declined in Montana since 2000. Lynx

range has contracted in Montana since 2000. Lynx habitat has been

reduced in Montana since 2000.

     166. Wildfires in Montana have resulted in loss of lynx

populations since 2000. Wildfires in Montana have decreased available



                                  50
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 52 of 71



lynx habitat in Montana since 2000. Lynx habitat has been reduced by

fire on the Lolo National Forest. Lynx habitat has been reduced by fire

on the Flathead National Forest. Lynx habitat has been reduced by fire

on the Helena-Lewis and Clark National Forest. Lynx habitat has been

reduced by fire across areas of the Bob Marshall Wilderness complex.

     167. In 2017, wildfires burned over 150,000 acres of the best lynx

habitat in Montana. Lynx in Montana are threatened by increases in

fire intensity, frequency, and spatial extent.

     168. Vegetation (timber) management projects have decreased

available lynx habitat in Montana since 2000. Lynx habitat in Montana

is disproportionately restricted to lands open to timber production.

Large scale forest thinning near Seeley Lake, Montana since 2000 has

reduced lynx numbers in the region.

     169. The Garnet Range in Montana supported a resident, breeding

population of lynx in 2000. The Garnet Range was occupied by lynx in

2000. The Garnet Range no longer supports a resident, breeding

population of lynx. The Garnet Range is no longer occupied by lynx.

     170. The Greater Yellowstone Area of Montana supported a

resident, breeding population of lynx in 2000. The Greater Yellowstone



                                   51
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 53 of 71



Area of Montana was occupied by lynx in 2000. The Greater

Yellowstone Area of Montana no longer supports a resident, breeding

population of lynx.

     171. Lynx in Montana currently persist as small populations with

relatively few individuals. Lynx in Montana have a heightened risk to

environmental and demographic factors.

     172. Lynx in Montana are currently at risk of extirpation. Lynx in

Montana are likely to become endangered in the foreseeable future.

Declines in Wyoming since 2000

     173. There are photo records of lynx in Wyoming since the 1920's.

In 2000, the Service acquired additional evidence of lynx reproduction

in Wyoming. Portions of Wyoming, including the Wyoming Range,

support some of the highest snowshoe hare densities in the contiguous

United States. The Wyoming Range includes the best lynx habitat in

Wyoming.

     174. In 2000, lynx presence was documented in western Wyoming

from the Yellowstone Area through the Wyoming Range and Wind

River Range and in the Bighorn Mountains.




                                  52
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 54 of 71



     175. In 2000, lynx reproduction was documented in the Wyoming

Range. Wyoming was repeatedly re-colonized by dispersing lynx from

Colorado.

     176. Lynx numbers have declined in Wyoming since 2000. Lynx

range has contracted in Wyoming since 2000. Lynx habitat has been

reduced in Wyoming since 2000. Lynx experienced significant range

contraction in Wyoming in 2010. Lynx populations declined

significantly in 2010.

     177. Threats to lynx in Wyoming that included fire, vegetation

manipulation, conflicting wildlife management demands (mule deer-

spruce fir cutting in aspen), and energy development.

     178. Wildfires in Wyoming have resulted in loss of lynx

populations since 2000. Wildfires in Wyoming have decreased available

lynx habitat in Wyoming since 2000. Lynx habitat has been reduced by

fire on the Wyoming Range. Lynx habitat has been reduced by oil and

gas development in the Wyoming Range. Lynx habitat is increasingly

fragmented in the Wyoming Range.

     179. The Greater Yellowstone Area of Wyoming supported a

resident, breeding population of lynx in 2000. The Greater Yellowstone



                                  53
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 55 of 71



Area of Wyoming was occupied by lynx in 2000. The Greater

Yellowstone Area of Wyoming no longer supports a resident, breeding

population of lynx. The Greater Yellowstone Area of Wyoming is no

longer occupied by lynx.

     180. Lynx in Wyoming currently persist as small populations with

relatively few individuals. Lynx in Wyoming have a heightened risk to

environmental and demographic factors. Lynx in Wyoming are

threatened by increases in fire intensity, frequency, and spatial extent.

     181. Lynx in Wyoming are currently at risk of extirpation. Lynx in

Wyoming are likely to become endangered in the foreseeable future.

Declines in Colorado since 2000

     182. Lynx historically occupied the Southern Rocky Mountains,

including Colorado. Lynx were likely extirpated from Colorado and the

Southern Rocky Mountains by the early 1970s. No verified records of

lynx in Colorado exist between 1974 and 1999 (when lynx were

reintroduced).

     183. In 1999, the Colorado Division of Wildlife initiated a lynx

reintroduction program. From 1999-2006, 218 lynx were released in the

San Juan Mountains of southwestern Colorado.



                                  54
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 56 of 71



     184. The first lynx den and evidence of successful reproduction of

was first documented in 2003. From 1999 to 2010, the Colorado Division

of Wildlife documented 48 lynx dens in Colorado. Lynx reintroduced

into Colorado primarily used high-elevation spruce-fir and aspen

vegetation types as habitat. This habitat type occurs throughout

Colorado and in southern Wyoming and northern New Mexico.

     185. Lynx in Colorado use two large areas of habitat found in the

San Juan Mountain range and the Collegiate Peaks ranging north of

Monarch Pass to Vail Pass. Other, small areas were also used by lynx,

including habitat near Grand Mesa, in the West Elks (just north of

Black Canyon of the Gunnison), and an area centered around Rocky

Mountain National Park.




                                  55
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 57 of 71



     186. The lynx population in Colorado was estimated to be

approximately 150-200 individuals in 2010. Lynx numbers have

declined in Colorado since 2010. Lynx range has contracted in Colorado

since 2010. Lynx habitat has been reduced in Colorado since 2010.

     187. Wildfires in Colorado have resulted in loss of lynx

populations since 2010. Wildfires in Colorado have decreased available

lynx habitat since 2010. Wildfires in the San Juan Mountains have

decreased the amount of available lynx habitat in Colorado.

     188. Large-scale beetle kill has impacted and changed the amount

of available lynx habitat in Colorado since 2010. As of 2016, the spruce-

beetle outbreak influenced approximately 95 percent of the Rio Grande

National Forest. The Rio Grande National Forest is where 85 percent of

the lynx were released. The Rio Grande National Forest is part of the

core use area for lynx in Colorado. The Rio Grande National Forest is

central to lynx recovery efforts in Colorado.

     189. In the Southern Rockies, lynx are at greater risk due to

reduced hare abundance and much lower red squirrel densities in

beetle-impacted forests. In the Southern Rockies, lynx will be at greater




                                  56
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 58 of 71



risk for decades due to increased vulnerability to reduced hare

abundance and red squirrel densities in beetle-impacted forests.

     190. Threats to lynx in Colorado include climate change, bark

beetle outbreaks, fire, increased human recreation, and vulnerability to

vehicle collisions and disturbance from highways. Lynx in Colorado

currently persist as small populations with relatively few individuals.

Lynx in Colorado have a heightened risk to environmental and

demographic factors.

     191. There is no official estimate of the number of lynx remaining

in Colorado. Estimates range from as few as 40 to as many as 200 but

no abundance estimation techniques have been employed. Between

2015 and 2017, lynx researchers trapped ten lynx in the San Juan

Mountains on the Rio Grande National Forest. Those researchers

explained that those ten individual lynx likely included most

individuals present in the study area. The current lynx population

remaining in Colorado’s San Juan Mountains (the core recovery area) is

estimated to be less than 50 individuals.

     192. Lynx in Colorado are currently at risk of extirpation. Lynx in

Colorado are likely to become endangered in the foreseeable future.



                                  57
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 59 of 71



                    FIRST CAUSE OF ACTION
          (Violation of the ESA –invalid reason to forego
                         recovery planning)

     193. Plaintiffs incorporate all preceding paragraphs.

     194. A recovery plan for listed species is required unless the

Service determines “that such a plan will not promote the conservation

of the species.” 16 U.S.C. § 1533(f)(1).

     195. Under the Service’s Guidance, there are “very few acceptable

justifications” for forgoing preparing a recovery plan and any decision to

do so must be “well documented” by the agency. Guidance at 2.2.1. The

Service’s Guidance lists three potential justifications for forgoing

recovery planning: (1) delisting is anticipated in the near future because

the species is presumed to be extinct or the species was listed in error;

(2) the species’ current and historic ranges occur entirely under the

jurisdiction of other countries; or (3) other circumstances that are not

easily foreseen exist which reveal the species would not benefit from a

recovery plan. Id.

     196. In its December 2017 decision to forego recovery planning for

lynx, the Service determined that such a plan would not promote the

conservation of the species under justification (3) – “other



                                   58
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 60 of 71



circumstances” that are not easily foreseen. The Service said its plans to

prepare a proposed delisting rule for lynx based on its determination

that the species is “recovered” and no longer meets the definition of a

threatened species is an “other circumstance” that is not easily foreseen.

      197. A finding that lynx are “recovered” and no longer threatened

and announcing plans to prepare a proposed delisting rule is not valid

reason to forgo recovery planning. Finding lynx to be “recovered” and no

longer threatened (whether final, interim, or recommended findings)

and announcing plans to prepare a proposed delisting rule are not valid

“other circumstances” that are not easily foreseen.

      198. The Service’s decision to forego recovery planning for lynx

conflicts with its own guidance and is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the ESA. 5 U.S.C. § 706

(2)(A).

                     SECOND CAUSE OF ACTION
          (Violation of the ESA – arbitrary recovery finding)

      199. Plaintiffs incorporate all preceding paragraphs.

      200. Under the ESA, the Service can only remove a species from

the list of threatened or endangered species on the basis of the best

available science. 16 U.S.C. § 1533(c); 50 C.F.R. § 424.11. A species may


                                  59
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 61 of 71



be delisted only if the best available science substantiates that the

species is either extinct, the species’ original classification was made in

error, or the species is recovered. 50 C.F.R. § 424.11(d).

     201. Under the ESA, a species is only “recovered” if the best

available science reveals it no longer qualifies as an endangered or

threatened species, i.e., if the species is not likely to become endangered

in the foreseeable future. 50 C.F.R. § 424.11(d)(2). An analysis of the

ESA’s five threat factors is required before delisting a species and

declaring the species “recovered.” 16 U.S.C. § 1533(c)(2).

     202. The Service decided to forego recovery planning because it

determined lynx to be “recovered” and no longer threatened in the

contiguous United States.

     203. The Service’s determination that lynx are “recovered” and no

longer threatened is premature. The Service has not achieved the 2005

recovery outline’s recovery objectives. The Service has not achieved any

of the benchmarks included in the 2005 recovery outline. The Service

has not taken any of the steps necessary to achieve recovery as outlined

in the 2005 recovery outline. The Service has not completed the actions

identified in the 2005 recovery outline to achieve the four recovery



                                   60
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 62 of 71



objectives. The Service has yet to prepare a lynx recovery plan that

includes objective and measureable delisting criteria. The Service has

yet to prepare, publish, and submit for public comment (and peer

review) a proposed rule to delist lynx. The Service has not undertaken

an adequate and comprehensive threats assessment as required by

section 4(a)(1) of the ESA, 16 U.S.C.§ 1533(a)(1).

     204. The Service’s determination that lynx are “recovered” and no

longer threatened conflicts with the SSA. The SSA does not include a

recovery finding. The SSA does not include information, data, or

evidence to support a recovery finding. The SSA does not evaluate,

analyze, and apply the ESA’s five threat factors. The SSA determined

lynx are not recovered and are not likely to be recovered into the

foreseeable future. The SSA only discusses lynx persistence, not

recovery. The SSA acknowledges that lynx remain threatened and that

climate change has and continues to adversely impact lynx and lynx

habitat. The SSA determined that lynx persistence is possible, but not

in all areas and only for a short period of time (roughly 30 years).

     205. The Service’s determination that lynx are “recovered” and no

longer threatened conflicts with the best available science. The best



                                  61
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 63 of 71



available science reveals lynx in the contiguous United States are not

recovered. The best available science reveals lynx remain threatened.

The best available science reveals lynx in the contiguous United States

are likely to become endangered in the foreseeable future. The best

available science reveals the lynx’s range has contracted in the

contiguous United States since 2000. The best available science reveals

lynx population numbers have decreased in the contiguous United

States since 2000. The best available science reveals lynx

subpopulations are smaller and more isolated in the contiguous United

States since 2000. The best available science reveals there is less

connectivity and movement between lynx subpopulations in the

contiguous United States and between lynx in the United States and

Canada since 2000. The best available science reveals threats to lynx

have not been addressed so that lynx populations will persist in the

contiguous United States into the foreseeable future. Threats to lynx

from climate change are on the increase. Cumulative threats to lynx are

on the increase.

     206. The Service’s determination that lynx are “recovered” and no

longer threatened conflicts with the agency’s own findings. In 2014, the



                                  62
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 64 of 71



Service determined that “climate change is likely to be a significant

issue of concern for the future conservation of lynx” in the contiguous

United States.” 79 Fed. Reg. 54782, 54811 (September 12, 2014). The

Service said climate change is “expected to substantially reduce the

amount and quality of lynx habitat in the contiguous United States,

with patches of high-quality boreal and subalpine forest habitat

becoming smaller, more fragmented, and more isolated.” Id. The Service

said remaining lynx populations “would likely be smaller than at the

present and, because of small populations size and increased isolation,

populations would likely be more vulnerable to stochastic

environmental and demographic events.” Id. In 2014, the Service

determined that Colorado and the Southern Rocky Mountains are

unlikely to support a resident lynx population over the long-term. 79

Fed. Reg. at 54788. The Service said climate change projections suggest

lynx habitat in Colorado and the Southern Rocky Mountains (like

elsewhere) will make lynx habitat even “more marginal, patchy, and

isolated, and, therefore, even less capable of supporting lynx

populations over time.” Id. at 54789.




                                  63
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 65 of 71



     207. The Service’s determination that lynx are “recovered” and no

longer threatened is outdated. Since December 2017, new data,

evidence, and scientific papers reveal lynx population numbers have

declined in Washington, Idaho, Montana, Wyoming, and Colorado since

2000. Since December 2017, new data, evidence, and scientific papers

reveal lynx habitat and range has declined in Washington, Idaho,

Montana, Wyoming, and Colorado since 2000.

     208. The Service’s determination that lynx are “recovered” and no

longer threatened is based on improper metrics.

     209. The Service applied the wrong timeframe. The Service’s

“recovery” determination for lynx only evaluated the potential threats

that existed “at the time of listing” in March 2000. This is the wrong

timeframe by which to evaluate recovery. The Service must evaluate

the status of lynx now, at the present time (not at the time of listing).

     210. The Service failed to recognize the distinction between

persistence and recovery. The Service’s “recovery” determination for

lynx only discusses lynx persistence (survival), not recovery. Persistence

is not recovery.




                                   64
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 66 of 71



     211. The Service applied the wrong baseline. The Service’s

“recovery” determination for lynx only evaluates the potential loss of

lynx habitat and lynx numbers as they existed in 2017, at the time of

the SSA. The Service never evaluated the loss of the lynx’s historical

range, habitat, and population numbers. The Service never evaluated

the loss of the lynx’s range, habitat, and population numbers as it

existed at the time of listing (March 2000). The Service never evaluated

loss of the lynx’s range, habitat, and population numbers as it existed at

the time of the 2005 recovery outline, including “core areas” identified

in the recovery outline.

     212. The Service’s determination that lynx are “recovered” and no

longer threatened is arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with the ESA. 5 U.S.C. § 706 (2)(A).

                    THIRD CAUSE OF ACTION
            (Violation of the ESA – foreseeable future)

     213. Plaintiffs incorporate all preceding paragraphs.

     214. Under the ESA, a species is only “recovered” if the best

available science reveals it no longer qualifies as an endangered or

threatened species, i.e., if the species is not likely to become endangered




                                  65
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 67 of 71



in the foreseeable future throughout all or a significant portion of its

range. 50 C.F.R. § 424.11(d)(2).

     215. The term “foreseeable future” is not defined in the ESA.

     216. In December 2017, the Service relied on and applied the 2009

Solicitor’s Opinion’s definition of “foreseeable future.” The 2009 Opinion

explains that foreseeable future is the timeframe over which the best

available science allows the Service to predict future threats for a

particular species.

     217. The Service failed to properly identify and evaluate threats to

lynx within the foreseeable future.

     218. When determining that lynx are “recovered” and no longer

threatened, the Service identified 2050 (33 years) as the “foreseeable

future.” 2050 is not the “foreseeable future.” The Service can reasonably

and reliably predict threats to lynx beyond 2050.

     219. The foreseeable future for lynx extends to at least 2100. The

best available science allows the Service to predict current and future

threats to lynx and lynx habitat (including threats from climate change)

to at least 2100. The SSA evaluates threats to lynx to 2100. The SSA

considers 2100 to be within the foreseeable future.



                                   66
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 68 of 71



     220. The Service’s determination that lynx are “recovered” and no

longer threatened based on its identification of 2050 as the “foreseeable

future” is arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with the ESA. 5 U.S.C. § 706 (2)(A).

                  FOURTH CAUSE OF ACTION
     (Violation of the ESA – significant portion of its range)

     221. Plaintiffs incorporate all preceding paragraphs

     222. Under the ESA, a species is only “recovered” if the best

available science reveals it no longer qualifies as an endangered or

threatened species, i.e., if the species is not likely to become endangered

in the foreseeable future throughout all or a significant portion of its

range. 50 C.F.R. § 424.11(d)(2).

     223. When determining that lynx are “recovered” and no longer

threatened, the Service failed to evaluate whether lynx are recovered

and no longer threatened in “significant portion” of the lynx’s range in

the contiguous United States. The Service never discussed or evaluated

whether lynx should remain listed in a “significant portion” of its range

in the contiguous United States.




                                   67
      Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 69 of 71



     224. Lynx are not recovered in a significant portion of its range in

the contiguous United States. Lynx remain threatened in a significant

portion of its range in the contiguous United States.

     225. The Service’s determination that lynx are “recovered” and no

longer threatened in the absence of evaluating “significant portion of its

range” is arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with the ESA. 5 U.S.C. § 706 (2)(A).

                          REQUEST FOR RELIEF

     WHEREFORE, Plaintiffs respectfully request this Court:

     A. Declare the Service has violated and continues to violate the

law as alleged above;

     B. Declare that the Service’s December 20, 2017 decision to forego

a recovery plan for lynx in the contiguous United States is arbitrary,

capricious, an abuse of discretion, and not in accordance with the ESA;

     C. Declare that the Service’s determination that lynx are

“recovered” and no longer threatened is arbitrary, capricious,

premature, an abuse of discretion and not in accordance with the ESA

as alleged above;




                                  68
        Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 70 of 71



        D. Remand this matter back to the Service with instructions to

comply with the ESA and prepare and publish a final recovery plan for

lynx within a reasonable amount of time, not to exceed 12 months (one

year) from issuance of a final judgment in this case. If the Service

publishes (in the Federal Register) a final rule delisting lynx in the

contiguous United States before issuance of a final judgment in this

case, direct the Service to prepare and publish a final recovery plan for

lynx within 12 months of any subsequent agency decision to withdraw

the final delisting rule or any subsequent court order vacating the final

delisting rule;

        E. Award Plaintiffs their reasonable attorneys’ fees, costs, and

expenses of litigation pursuant to section 11(g) of the ESA, 16 U.S.C. §

1540(g) and/or the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412;

        F. Issue any other relief, including preliminary or permanent

injunctive relief that Plaintiffs may subsequently request; and

        G. Issue any other relief this Court deems necessary, just, or

proper.

        Respectfully submitted this 1st day of December, 2020.



                                    69
Case 9:20-cv-00173-DWM Document 1 Filed 12/01/20 Page 71 of 71




                            /s/ Matthew K. Bishop
                            Matthew K. Bishop

                            /s/ John Mellgren
                            John Mellgren, PHV pending

                            Counsel for Plaintiffs




                            70
